Electronically Filed
                                                          Supreme Court
                                                          SCMF-XX-XXXXXXX
                                                          22-JUL-2020
                                                          10:33 AM



                         SCMF-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________


                      In the Matter of the

                     SEPTEMBER 2020 BAR EXAM

________________________________________________________________

               ORDER REGARDING THE SEPTEMBER 2020
                  BAR EXAM IN LIGHT OF COVID-19
      (By: Recktenwald, C.J.,    Nakayama, and McKenna, JJ., and
         Intermediate Court of   Appeals Chief Judge Ginoza,
                   assigned by   reason of vacancy,
              with Wilson, J.,   concurring separately)


          WHEREAS, there exist significant logistical challenges

and health concerns surrounding sitting for a traditional bar

exam during the COVID-19 pandemic, and

          WHEREAS, although protective measures such as social

distancing, health screening, use of masks, and enhanced

cleaning will be implemented for the Hawaiʻi bar exam now

scheduled for September 9 and 10, 2020, nevertheless significant

concerns may still exist for some applicants, which present a
compelling reason for providing an alternative to sitting for

the examination in person.

          NOW, THEREFORE, the court hereby orders that

individuals who registered for the written bar examination now

scheduled for September 9 and 10, 2020 who are approved by order

of this court to sit for that exam may, in the alternative to

completing the written examination, elect to be provisionally

admitted as an attorney of this State, without written

examination, by provisional license that shall expire on July 1,

2022, as provided below:

I.   Requirements for admission as a provisional licensee and
     acknowledgements of applicant requesting provisional
     license.

           (1) If not currently licensed and in good standing in

another U.S. jurisdiction, the applicant may not have failed the

Hawaiʻi bar exam or the bar exam of another U.S. jurisdiction

without subsequent success in that or another U.S. jurisdiction;

          (2)   The applicant must carefully review the Hawaiʻi

Rules of Professional Conduct and Rule 2 of the Rules of the

Supreme Court of the State of Hawaiʻi.   By requesting a

provisional license, the applicant attests to having done so and

acknowledges the jurisdiction of the Hawaiʻi disciplinary

authorities over the applicant’s professional conduct;




                                 2
           (3)   By requesting a provisional license, the

applicant acknowledges understanding that the applicant may not

practice law pursuant to the provisional license except under

the supervision of an actively licensed Hawaiʻi attorney who is

physically present in the State, as required by Section III,

below.

           (4)   The applicant must be in compliance with Rule 1.3

of the Rules of the Supreme Court of the State of Hawaiʿi

(RSCH), with the exception of Rule 1.3(g)(1) (requiring

completion of the written examination) and Rule 1.3(g)(6)

(requiring submission of a passing score for the Multi State

Professional Responsibility Exam (MPRE)), which are suspended.

II.   Form of license and time and manner of admission.

           (1)   The license to be given to an attorney issued

pursuant to this order shall be in the following form:

                      Supreme Court of Hawaiʻi

                _________, having been found to be of good moral
          character and to possess the necessary legal and
          educational qualifications, is hereby provisionally
          licensed to practice in all the courts of the State of
          Hawaiʻi, pursuant to and subject to the terms set forth in
          the July 22, 2020 Order of the Supreme Court of the State
          of Hawaiʻi, granting provisional licensure, as an attorney,
          counselor and solicitor during good behavior, until July 1,
          2022, at which time, pursuant to the July 22, 2020 order,
          this provisional license expires.

                Given under the seal of the Supreme Court, this
          _________ day of ______________, 20___.

                                        FOR THE COURT:

                                        Chief Justice



                                    3
           (2)   If the Board of Examiners (“Board”) concludes

that the applicant qualifies under the terms of this order, the

applicant shall be eligible to be provisionally licensed to

practice law on the same date as applicants who take and pass

the September 2020 bar and to be provisionally enrolled as a

member of the bar of this jurisdiction, with the same

obligations and duties as other attorneys imposed by the RSCH,

including Rule 1.14, regarding the Professionalism Course, Rule

2, regarding discipline, Rule 17, regarding registration and

administrative processes, and Rule 22, regarding Continuing

Legal Education requirements.

III. Practice requirements.

           An attorney licensed under this limited provisional

license shall practice under the direct supervision, pursuant to

Rule 5.1 of the Hawaiʻi Rules of Professional Conduct, of an

actively licensed Hawaiʻi attorney who maintains a physical

presence in Hawaiʻi, whose name shall also appear as counsel on

all pleadings and filings in the courts of this jurisdiction.

Unless fully admitted to the Hawaiʻi bar by July 1, 2022, the

provisional licensee must file notices of withdrawal of counsel

by July 1, 2022 in all cases in which the provisional licensee

appears as counsel, whether in person or in pleadings or

filings.



                                  4
           Failure to comply with these limitations and

requirements on practice by the provisional licensee may

constitute the unauthorized practice of law and may result in

the immediate suspension of the license or other disciplinary

action.

IV.   Term Limitation.

           The provisional license granted under this order shall

terminate before July 1, 2022 as follows:

           (1) 30 days after the provisional licensee is notified

of the failing of a bar exam in this or another U.S.

jurisdiction. The provisional licensee must immediately inform

the Board of any such notification from another U.S.

jurisdiction;

           (2)   30 days after the provisional licensee resigns

this provisional license, pursuant to Rule 1.10 of the RSCH; or

           (3) the provisional licensee successfully completes

the standard admission process for full admission to the Hawaiʿi

Bar, pursuant to Rule 1.3 et seq. of the RSCH.

           Furthermore, nothing in this order shall affect the

power of the supreme court to terminate this provisional license

pursuant to Rule 2 of the RSCH.

           IT IS FURTHER ORDERED that the clerk of the court, in

addition to posting this order publicly, shall serve it upon all

applicants to the Hawaii bar exam in good standing for the

                                  5
upcoming September, 2020 exam, including those applicants who

have previously informed the Board of their intention to defer

the exam.

            IT IS FURTHER ORDERED that such current applicants

shall inform the Board’s staff by electronic mail to

baradmissions@courts.hawaii.gov by July 28, 2020 of their

intentions regarding whether they will sit for the September

2020 exam, defer sitting for the exam until a later date, or

defer the written exam while pursuing the provisional license.

Those applicants who pursue the provisional license and/or defer

sitting for the exam will not be required to pay an additional

application fee for the provisional license or when they take

the exam.

            DATED:   Honolulu, Hawaiʻi, July 22, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S McKenna

                                   /s/ Lisa M. Ginoza




                                   6